Name: Commission Regulation (EC) No 89/2001 of 17 January 2001 amending Council Regulation (EEC) No 574/72 laying down the procedure for implementing Regulation (EEC) No 1408/71 on the application of social security schemes to employed persons, to self-employed persons and to members of their families moving within the Community
 Type: Regulation
 Subject Matter: employment;  labour market;  social protection;  economic geography
 Date Published: nan

 Avis juridique important|32001R0089Commission Regulation (EC) No 89/2001 of 17 January 2001 amending Council Regulation (EEC) No 574/72 laying down the procedure for implementing Regulation (EEC) No 1408/71 on the application of social security schemes to employed persons, to self-employed persons and to members of their families moving within the Community Official Journal L 014 , 18/01/2001 P. 0016 - 0021Commission Regulation (EC) No 89/2001of 17 January 2001amending Council Regulation (EEC) No 574/72 laying down the procedure for implementing Regulation (EEC) No 1408/71 on the application of social security schemes to employed persons, to self-employed persons and to members of their families moving within the CommunityTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 574/72 of 21 March 1972 laying down the procedure for implementing Regulation (EEC) No 1408/71 on the application of social security schemes to employed persons, to self-employed persons and to members of their families moving within the Community(1), as last amended by Regulation (EC) No 1399/1999(2), and in particular Article 122 thereof,Whereas:(1) Certain Member States or their competent authorities have requested amendments to the Annexes to Regulation (EEC) No 574/72.(2) These amendments arise from decisions taken by the Member States or Member States concerned or their competent authorities which are responsible for the implementation of social security legislation according to Community law.(3) The unanimous opinion of the Administrative Commission on Social Security for Migrant Workers has been obtained,HAS ADOPTED THIS REGULATION:Article 1Annexes 1 to 5, and Annex 10, to Regulation (EEC) No 574/72 are amended as shown in the Annex to this Regulation.Article 2This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 17 January 2001.For the CommissionAnna DiamantopoulouMember of the Commission(1) OJ L 74, 27.3.1972, p. 1.(2) OJ L 164, 30.6.1999, p. 1.ANNEX1. Annex 1 is amended as follows:Section "O. UNITED KINGDOM" is amended as follows:(i) The following point 1b is inserted: "1b. Commissioners of the Inland Revenue or their official representative, London."(ii) Point 5 is replaced by the following: "5. Principal Secretary, Social Affairs, Gibraltar".(iii) Point 6 is replaced by the following: "6. Chief Executive of the Gibraltar Health Authority".2. Annex 2 is amended as follows:(a) Section "C. GERMANY" is amended as follows:Point 3 is replaced by the following: ">TABLE>"(b) Section "D. SPAIN" is amended as follows:Point 6 is amended as follows: ">TABLE>"(c) Section "O. UNITED KINGDOM" is amended as follows:In point 2, the third indent is replaced by the following: "- Gibraltar: Principal Secretary, Social Affairs, Gibraltar".3. Annex 3 is amended as follows:(a) Section "C. GERMANY" is amended as follows:Point 4 is replaced by the following: ">TABLE>"(b) Section "J. NETHERLANDS" is amended as follows:Point 3(b) is replaced by the following: ">TABLE>"(c) Section "O. UNITED KINGDOM" is amended as follows:(i) In point 1, the second indent is replaced by the following: "- Gibraltar: Gibraltar Health Authority, 17 Johnstone's Passage, Gibraltar".(ii) Point 2 is replaced by the following: ">TABLE>"(iii) In point 3, the third indent is replaced by the following: ">TABLE>"4. Annex 4 is amended as follows:(a) Section "C. GERMANY" is amended as follows:(i) The following point 5a is inserted: ">TABLE>"(ii) Point 6 is replaced by the following: ">TABLE>"(b) Section "D. SPAIN" is amended as follows:Point 7 is amended as follows: ">TABLE>"(c) Section "J. NETHERLANDS" is amended as follows:Point 2(b) is replaced by the following: ">TABLE>"(d) Section "O. UNITED KINGDOM" is replaced by the following: ">TABLE>"5. Annex 5 is amended as follows:(a) Heading "20. DENMARK-ITALY" is replaced by the following: "(a) The Exchange of Letters of 12 November 1982 and 12 January 1983 concerning Article 36(3) of the Regulation (reciprocal waiving of reimbursement of costs of benefits in kind for sickness and maternity provided under the terms of Chapter 1 of Title III of the Regulation with the exception of Article 22(1)(c) of the Regulation).(b) Agreement of 18 November 1998 on the reimbursement of costs pursuant to Articles 36 and 63 of Regulation (EEC) No 1408/71 (benefits in kind under insurance for sickness, maternity, accidents at work and occupational diseases) and Article 105 of Regulation (EEC) No 574/72 (costs of administrative checks and medical examinations)."(b) Heading "24. DENMARK-PORTUGAL" is replaced by the following: "Agreement of 17 April 1998 on the partial waiving of reimbursement of costs pursuant to Articles 36 and 63 of Regulation (EEC) No 1408/71 (benefits in kind under insurance for sickness, maternity, accidents at work and occupational diseases) and Article 105 of Regulation (EEC) No 574/72 (costs of administrative checks and medical examinations)."(c) Heading "45. SPAIN-NETHERLANDS" is replaced by the following: "Agreement of 21 February 2000 between the Netherlands and Spain facilitating the settlement of reciprocal claims relating to sickness and maternity insurance benefits when implementing the provisions of Regulations (EEC) No 1408/71 and (EEC) No 574/72."(d) Heading "50. SPAIN-UNITED KINGDOM" is replaced by the following: "The Agreement of 18 June 1999 on the reimbursement of costs for benefits in kind granted pursuant to the provisions of Regulations (EEC) No 1408/71 and (EEC) No 574/72."(e) Under heading "53. FRANCE-ITALY", the following parts (d) and (e) are added: "(d) Exchange of Letters of 2 April 1997 and 20 October 1998 modifying the Exchange of Letters mentioned under point (b) and (c) concerning the procedures for the settlement of reciprocal debts under the terms of Articles 93, 94, 95 and 96 of the implementing Regulation.(e) The Agreement of 28 June 2000 waiving reimbursement of the costs referred to in Article 105(1) of Regulation (EEC) No 574/72 for administrative checks and medical examinations requested under Article 51 of the abovementioned Regulation."(f) Heading "55. FRANCE-NETHERLANDS" is replaced by the following: "(a) The Agreement of 28 April 1997 on the waiving of reimbursement of the costs of administrative checks and medical examinations pursuant to Article 105 of the implementing Regulation.(b) The Agreement of 29 September 1998 laying down the special conditions for determining the amounts to be reimbursed for benefits in kind under the terms of Regulations (EEC) No 1408/71 and (EEC) No 574/72.(c) The Agreement of 3 February 1999 laying down the special conditions for administration and settling of reciprocal debts for sickness benefits under the terms of Regulations (EEC) No 1408/71 and (EEC) No 574/72."(g) Heading "57. FRANCE-PORTUGAL" is replaced by the following: "Agreement of 28 April 1999 laying down the special detailed rules governing the administration and settlement of reciprocal claims for medical treatment pursuant to Regulations (EEC) No 1408/71 and (EEC) No 574/72."(h) Heading "58. FRANCE-UNITED KINGDOM" is replaced by the following: "(a) The Exchange of Letters of 25 March and 28 April 1997 regarding Article 105(2) of the implementing Regulation (waiving of reimbursement of the costs of administrative checks and medical examinations).(b) The Agreement of 8 December 1998 on the specific methods of determining the amounts to be reimbursed for benefits in kind pursuant to Regulations (EEC) No 1408/71 and (EEC) No 574/72."(i) Heading "63. GREECE-AUSTRIA" is replaced by the following: "Agreement on the waiving of reimbursement of the costs of administrative checks and medical examinations provided for in Article 105(2) of the implementing Regulation in the form of a written record dated 29 April 1999."(j) Heading "94. AUSTRIA-PORTUGAL" is replaced by the following: "Agreement of 16 December 1998 on the refund of benefits in kind."6. Annex 10 is amended as follows:(a) Section "D. SPAIN" is amended as follows:(i) The following point 8 is added: ">TABLE>"(ii) The following point 9 is added: ">TABLE>"(iii) The following point 10 is added: ">TABLE>"(b) Section "J. THE NETHERLANDS" is amended as follows:Point 2 is replaced by the following: ">TABLE>"(c) Section "O. UNITED KINGDOM" is amended as follows:(i) Point 1 is replaced by the following: ">TABLE>"(ii) Point 2 is replaced by the following: ">TABLE>"